Title: From George Washington to George Walton, 2 June 1777
From: Washington, George
To: Walton, George



Sir
Head Quarters Middle Brook 2d June 1777

I have the pleasure of yours of the 27th May by Colo. White. I think the answer which you gave him respecting his request for liberty to recruit a Regiment for Georgia, in the other States, at this time, was extremely proper, for experience shews us that the Quotas already allotted to them are full as much and I fear more than they will be able to furnish. At any Rate a recommendation of this kind would go very improperly from me, as it would be assuming a kind of right to levy men upon the States, which right is and ought to be solely vested in the Members of the different States in Congress. To them therefore I think he ought to apply for a recommendation for such liberty if it [is] thought expedient. I am Sir Yrs &c.

G. W——n

